Citation Nr: 1136199	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-03 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected low back strain with degenerative disc disease and left leg radiculopathy, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for service-connected right knee pain, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for service-connected left knee pain, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for service-connected left ankle pain, currently evaluated as 20 percent disabling.

5.  Entitlement to a compensable evaluation for service-connected right ankle pain for the period prior to September 8, 2009, and an evaluation in excess of 10 percent for the period on and after September 8, 2009.

6.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to July 1986.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin.  The Veteran's case comes from the VA Regional Office in Chicago, Illinois (RO).  This case was remanded by the Board in May 2009 for additional development.

At the March 2009 videoconference hearing before the Board, the Veteran reported that he had current left shoulder, upper spine, and psychiatric disorders secondary to his service-connected disabilities.  These issues have not been developed for appellate review and are therefore referred to the RO for appropriate disposition.  

The appeal as to the issue of a total rating for compensation purposes based upon individual unemployability (TDIU) is remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's low back strain with degenerative disc disease is manifested by back pain, limitation of motion, and radiculopathy.

2.  The medical evidence of record shows that the Veteran's right knee disability is manifested by pain, crepitus, and limitation of motion to, at most, 110 degrees of flexion and 0 degrees of extension.

3.  The medical evidence of record shows that the Veteran's left knee disability is manifested by pain, crepitus, and limitation of motion to, at most, 110 degrees of flexion and 0 degrees of extension.

4.  The medical evidence of record shows that the Veteran's left ankle disability is manifested by pain, effusion, warmth, and limitation of motion to, at most, 35 degrees of plantar flexion, 10 degrees of dorsiflexion, 10 degrees of inversion, and 20 degrees of eversion.

5.  The medical evidence of record shows that the Veteran's right ankle disability is manifested by pain and limitation of motion to, at most, 35 degrees of plantar flexion, 10 degrees of dorsiflexion, 10 degrees of inversion, and 20 degrees of eversion.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for service-connected low back strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2010).

2.  The criteria for a separate evaluation for the entire period on appeal for left leg neurologic manifestations of the Veteran's service-connected low back strain with degenerative disc disease have been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Code 5243, Note (1) (2010).

3.  The criteria for a separate evaluation for the entire period on appeal for right leg neurologic manifestations of the Veteran's service-connected low back strain with degenerative disc disease have been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Code 5243, Note (1) (2010).

4.  The criteria for an evaluation in excess of 30 percent for right knee pain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).

5.  The criteria for an evaluation in excess of 10 percent for left knee pain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).

6.  The criteria for an evaluation in excess of 20 percent for left ankle pain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).

7.  The criteria for a compensable evaluation for right ankle pain, for the period prior to September 8, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).

8.  The criteria for an evaluation in excess of 10 percent for right ankle pain, for the period on and after September 8, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, a letter dated in January 2005 satisfied the duty to notify provisions.  Additional letters were also provided to the Veteran in January 2009 and August 2009, after which the claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  The Board is well aware that it cannot reject evidence favorable to the Veteran without discussing it.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  In this regard, the Board will discuss such favorable evidence individually when such a discussion is required to properly weigh that evidence.  However, to the extent that the multiple pieces of evidence address the same argument or advance the same evidentiary point, the Board will discuss that argument or the evidentiary point itself rather than the specific documents which advance them.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule),  38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Low Back

Service connection for low back pain was granted by a January 1987 rating decision and a 10 percent evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5295, effective July 16, 1986.  Subsequently, an October 1999 rating decision recharacterized the disability as low back strain and assigned a 40 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5295, effective July 14, 1999.

As the Veteran is in receipt of a 40 percent evaluation for his back disability for the entire period relevant to the claim on appeal, an increased evaluation can only be awarded if the Veteran has (1) unfavorable ankylosis of the thoracolumbar spine, (2) incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months, or (3) associated neurologic abnormalities.  Accordingly, the Board will only discuss below the medical evidence which specifically relates to these points.

In an April 2004 VA outpatient medical report, the Veteran complained of back pain and right knee pain.  After physical examination, the examiner stated that the Veteran's right knee pain was likely related to his back.  The medical evidence of record shows that the Veteran has consistently complained of significant low back pain from April 2004 to the present.

A November 2004 VA outpatient medical report gave impressions of low back pain with pain complaints in left leg L4 distribution and nondermatomal left lower extremity numbness.

In a December 2004 VA outpatient medical report, the Veteran complained of worsening low back pain with radiation down the back of the left leg.  After physical examination, the impression was chronic low back pain with acute exacerbation, without significant focal findings on neurologic examination. 

In a July 2005 VA spine examination report, the Veteran complained of back pain but denied limitation due to fatigability, incoordination, or repetitive motion.  He also denied flare-ups and incapacitating episodes.  On physical examination, the Veteran had low back range of motion to 90 degrees of forward flexion, with pain at 90 degrees; 20 degrees of extension, with pain at 20 degrees; 30 degrees of lateral flexion, with pain at 30 degrees, bilaterally; and 40 degrees of lateral rotation, with pain at 40 degrees, bilaterally.  The Veteran had no obvious deformities to the back and no obvious scoliosis.  There was some slight paraspinal muscle tenderness in the lower lumbosacral spine.  Straight leg raise testing did not produce back pain or "true radicular pain" on either side.  After x-ray examination, the impression was low back strain.  The examiner stated that the Veteran had symptoms of left leg radiculopathy which "d[id] not appear to be severe."  The examiner also stated that electromyography (EMG) examination showed "some evidence of perineal neuropathy of the fibular head" and computed tomography (CT) examination showed "some evidence of L3 radiculopathy."  The examiner opined that the Veteran's radiculopathy was "extremely mild."  There was no limitation due to weakness, fatigability, incoordination, or flare-ups.  There were no incapacitating episodes or radiation of pain, and no effects on the Veteran's usual occupation or daily activities.

In a February 2006 VA outpatient medical report, the Veteran complained of low back pain radiating down his left leg.  The assessment was lumbar radiculopathy.

In a March 2006 VA outpatient medical report, the Veteran complained of increasing low back pain which radiated to his neck and right leg.  On physical examination, the Veteran's gait was antalgic, but he was able to feel light touch distally in all extremities.  The impression was chronic low back pain, without significant radicular symptoms, focal weakness, or reflex loss in the lower extremities.

In a March 2006 private EMG report, the Veteran complained of low back pain with numbness and pain in both legs which had increased over the previous four years.  He denied bowel or bladder problems.  On physical examination, the Veteran's range of motion was within normal limits.  The Veteran's muscle power was equal on both sides, his reflexes were normal, there was no Tinel's sign along the major nerves of either leg, and his sensation was within normal limits.  The impression was essentially normal electrical examination.

In a May 2006 VA outpatient medical report, the Veteran complained of low back pain radiating down his left leg.  The assessment was chronic low back pain with bilateral lumbar radiculopathy.

A January 2007 VA outpatient medical report stated that, on physical examination, the Veteran sat comfortably in a chair and walked normally.  The Veteran had sensory loss in the left leg below the knee on the lateral aspect.  He had difficulty walking on his heels and tip toes.  There was tenderness to percussion along the spine.  The Veteran's lumbar range of motion was limited by pain to 70 degrees of anterior flexion.  The impression was chronic low back pain, with variable radiation but no definite radiculopathy demonstrated and left peroneal neuropathy at the knee level.

A February 2007 VA outpatient medical report stated that, on physical examination, the Veteran had a full range of spinal motion on flexion and extension.

An April 2007 VA EMG report stated that there was "insufficient electrodiagnostic evidence for a diagnosis of a lumbosacral radiculopathy on the left."  A June 2007 VA EMG report stated that there was "minimal electrical evidence suggestive but not diagnostic of a left C8, T1 radiculopathy."

In a February 2009 VA outpatient medical report, the Veteran complained of tingling in the right leg and foot area as well as ongoing low back pain.  On examination, the Veteran had "patchy" sensory loss in the right leg "L5/S1."  The impression was stable cervical and lumbar radiculopathy.

An August 2009 VA outpatient medical report stated that on physical examination, the Veteran had full strength and intact sensation to light touch in both legs.

A September 2009 VA general examination report stated that on physical examination of the Veteran's spine, there was no scoliosis.  There was minimal tenderness over the lumbar muscles, and the Veteran had swelling or spasms that were characterized as mild.  The Veteran had low back range of motion to 70 degrees of forward flexion, 15 degrees of extension, 20 degrees of right lateral flexion, 20 degrees of left lateral flexion, 20 degrees of right lateral rotation, and 20 degrees of left lateral rotation.  After EMG and nerve conduction studies, the impression was normal electrodiagnostic study, with no evidence of neuropathy.  The assessment was chronic low back pain, with normal EMG studies and normal neurological examination.

In a December 2009 VA outpatient medical report, the Veteran complained of left body pain.  On physical examination, there was no evidence of scoliosis, kyphosis, or lordosis.  After x-ray examination, the diagnosis stated that the Veteran's left body pain was "[l]ikely a component of secondary fibromyalgia. . . .  No musculoskeletal or joint defect [consistent with] rheumatic disease such as [rheumatoid arthritis], etc."

A January 2010 VA outpatient physical therapy report stated that the Veteran had been attending physical therapy for low back pain.  The examiner stated that no sensation deficits were noted or reported.

In a February 2010 VA outpatient medical report, the Veteran complained of left low back pain.  On physical examination, the Veteran had lumbar pain on palpation which radiated to the paralumbar areas, bilaterally, greater on the left.  There was no costovertebral angle tenderness.

In a March 2010 VA outpatient medical report, the Veteran complained of back pain radiating to his leg, with occasional associated numbness.  On physical examination, the Veteran had full strength in his legs, but diminished reflexes down to his toes.  The Veteran's sensation was intact to pain, temperature, and touch.

In a February 2011 VA spine and joints examination report, the Veteran reported experiencing flare-ups of his low back symptoms approximately two to three times per week, with each flare-up lasting from five to eight hours.  He reported that during a flare-up, the symptoms were severe, made him unable to walk, and gave him difficulty going up and down stairs.  The Veteran denied experiencing urinary or fecal incontinence, erectile dysfunction, numbness, paresthesias, leg or foot weakness, or falls.  The Veteran reported experiencing unsteadiness, but stated that it started following recent ear problems.  He reported that he experienced fatigue, decreased motion, stiffness, weakness, spasm, and spine pain which radiated to the right and left paraspinal muscles and up the spine.  The Veteran did not experiencing incapacitating episodes of spine disease, and was limited in walking to more than a quarter mile, but less than one mile.

On physical examination, the Veteran's posture was normal and his spine was symmetrical in appearance.  The Veteran had an antalgic gait, limping with primary weight bearing on the right leg.  There was no gibbus, kyphosis, lumbar lordosis, lumbar flatting, reverse lordosis, list, or scoliosis.  There was no cervical or thoracolumbar ankylosis.  There was no objective evidence of spasm, atrophy, guarding, or weakness, bilaterally.  The Veteran had pain with motion and tenderness, bilaterally.  On range of motion testing, the Veteran had thoracolumbar spine range of motion to 90 degrees of flexion, 10 degrees of extension, 20 degrees of left lateral flexion, 25 degrees of right lateral flexion, 30 degrees of left lateral rotation, and 30 degrees of right lateral rotation.  There was objective evidence of pain on active range of motion and following repetitive motion.  The examiner stated that there were no additional limitations following repetitive motion.  No sensory abnormalities were noted.  The diagnosis was lumbar spinal stenosis at L4-L5 and lumbar degenerative joint disease.  The examiner stated that the disability impacted his usual occupation due to drowsiness from pain medication.  He also reported decreased concentration, decreased mobility, problems with lifting and carrying, weakness or fatigue, and pain.

The Veteran's service-connected low back strain with degenerative disc disease and left leg radiculopathy is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295.  Diagnostic Code 5295 is an obsolete rating which contemplated lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Under the current Schedule, lumbosacral strain is evaluated under Diagnostic Code 5237.  Under this code, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavourable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavourable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

The medical evidence of record shows that the Veteran's low back strain with degenerative disc disease is manifested by back pain, limitation of motion, and radiculopathy.  However, there is no medical evidence of record that the Veteran's thoracolumbar spine has ever been unfavorably ankylosed.  The medical evidence of record consistently demonstrates that the Veteran retains significant portions of his range of motion and there is not a single medical report of record which states that the Veteran experiences spinal ankylosis of any kind.  As such, a rating in excess of 40 percent is not warranted for the orthopedic manifestations of the Veteran's low back disorder under Diagnostic Code 5237.

The General Rating Formula (General Rating Formula) for Diseases and Injuries of the Spine states that associated objective neurologic abnormalities should be rated separately from the orthopedic abnormalities.  38 C.F.R. § 4.71a, General Rating Formula.  The medical evidence of record shows repeated complaints and objective findings of bilateral leg radiculopathy.  While some medical reports stated that the Veteran did not have any neurological abnormalities, various diagnoses of radiculopathy were made in medical reports dated in November 2004, July 2005, February 2006, May 2006, June 2007, and February 2009.  These reports included the June 2005 VA spine examination report, which stated that CT examination showed "some evidence of L3 radiculopathy."  Accordingly, the preponderance of the medical evidence of record demonstrates that the Veteran has a current diagnosis of left and right leg radiculopathy which is associated with his currently diagnosed low back disorder.

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8520 to 8530 (2010).

Based on the Veteran's complaints and the neurologic findings, the Board finds the evidence of record shows that the Veteran's left and right leg neurologic disability is wholly sensory.  Id.  Accordingly, separate evaluations are warranted for the neurologic components of the Veteran's service-connected low back disorder for the entire period on appeal.

Diagnostic Code 5243 states that intervertebral disc syndrome can be evaluated under the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IDS), whichever results in a higher evaluation.  Under the Formula for Rating IDS, a 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IDS.  For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IDS at Note (1) (2010).

The medical evidence of record shows that the Veteran has a current diagnosis of degenerative disc disease.  However, the medical evidence of record does not show that the Veteran has ever been prescribed best rest by a physician for a period of at least 6 weeks during any 12 month period.  As such, a rating in excess of 40 percent is not warranted for the manifestations of the Veteran's low back strain under Diagnostic Code 5243.

The Veteran has reported low back pain on use, a contention which is substantiated by the evidence of record.  However, the medical evidence of record does not show that this results in additional limitations in range of motion due to pain which are sufficient to be analogous to unfavorable ankylosis of the thoracolumbar spine.  Accordingly, there is no medical evidence of record that the Veteran currently experiences pain which causes additional limitation of motion beyond that contemplated by the currently assigned evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  As such, a rating in excess of 40 percent is not warranted for the Veteran's low back strain with degenerative disc disease.

After a review of the evidence, there is no medical evidence of record that would warrant a rating in excess of 40 percent for the Veteran's low back strain under any rating criteria at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); see Hart, 21 Vet. App. 505.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for a low back strain with degenerative disc disease inadequate.  The Veteran's low back strain with degenerative disc disease was evaluated under 38 C.F.R. § 4.71, Diagnostic Codes 5237 and 5243, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's low back strain with degenerative disc disease is manifested by back pain, limitation of motion, and radiculopathy.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disabilities rating assigned for his low back strain with degenerative disc disease.  A rating in excess of the currently assigned rating is provided for certain manifestations of his service-connected back disorder, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 40 percent rating for the orthopedic manifestations of the Veteran's low back strain with degenerative disc disease and the separate neurological ratings for the left and right leg radiculopathy more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71, Diagnostic Codes 5237 and 5243.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Knees

In an April 2004 VA outpatient medical report, the Veteran complained of right knee pain.  On physical examination, the Veteran had full right knee range of motion without weakness.

A December 2004 VA outpatient medical report stated that, on physical examination, the Veteran had full knee range of motion, bilaterally.  The Veteran scored three out of five on manual muscle testing of the knees, bilaterally.

In a July 2005 VA spine examination report, the Veteran complained of weakness and occasional anterior throbbing of the knees.  He reported occasional popping, but denied instability, swelling, or giving way.  On physical examination, there was no swelling or effusion, bilaterally.  The Veteran had bilateral knee range of motion to 130 degrees of flexion and 0 degrees of extension, without pain.  There was slight tenderness around the patellofemoral joints, bilaterally.  There was no medial or joint line tenderness.  Lachman's and posterior drawer tests were negative, bilaterally, without evidence of valgus or varus instability.  McMurray's test was also negative, bilaterally.  There was no limitation due to weakness, fatigability, incoordination, or flare-ups.  There were no incapacitating episodes or radiation of pain, and no effects on the Veteran's usual occupation or daily activities.  The impression was normal left and right knees.

In a February 2006 VA outpatient medical report, the Veteran complained of knee weakness.

In a March 2006 VA outpatient medical report, the Veteran complained of increasing bilateral knee pain.  On physical examination, the Veteran's gait was antalgic, but his reflexes were normal.  A second March 2006 VA outpatient medical report stated that the Veteran had good mobility and his gait was normal.

An April 2006 VA outpatient medical report stated that the Veteran's range of motion was normal in all joints, but with pain.  There was no instability in the Veteran's knees and his strength was five out of five.

A February 2007 VA outpatient medical report stated that, on physical examination, the Veteran's right knee was stable to varus and valgus testing.  There was no warmth, effusion, or crepitus.  There was clicking on external rotation, but no instability in the knees.  There were multiple tender points involving the lateral/anterior proximal and distal tibia.  A May 2007 VA outpatient medical report stated that the Veteran had full strength and range of motion in the bilateral knees.

A July 2009 VA outpatient medical report stated that, on physical examination, the Veteran had a full range of motion in his lower extremities.  A second July 2009 VA outpatient medical report stated that, on physical examination, the Veteran had "good" ranges of motion and strength in his lower extremities.  In a third July 2009 VA outpatient medical report, the Veteran complained of chronic knee pain.  On physical examination, the Veteran's knees were without effusion and had a full range of motion.

In an August 2009 VA outpatient medical report, the Veteran complained of right knee giving out while walking.  On physical examination, there was tenderness to palpation over the right pretibial region and posterior to the right lateral malleolus.  The assessment was degenerative joint disease of the knees.  An August 2009 VA radiographic report stated that, after views of the Veteran's bilateral knees, the impression was minimal bilateral posterior patellar spurring; bipartite patella on the left; minimal right medial tibial plateau spurring; and mild medial compartment narrowing, bilaterally.

A September 2009 VA general examination report stated that on physical examination, the Veteran walked with a limp secondary to knee pain.  The Veteran had full muscle strength, normal sensation, and normal reflexes, bilaterally, including in the knees.  The Veteran's balance was normal.  The Veteran did not have swelling or heat in either knee, though there was mild tenderness over the lateral aspect of the patella, bilaterally, and tenderness over the lateral collateral ligaments.  On range of motion testing, knee flexion to 110 degrees, bilaterally, and extension to 0 degrees, bilaterally.  The knees were stable to anterior draw testing, bilaterally.  After radiographic examination, the impression was minimal bilateral posterior patellar spurring; bipartite patella on left; minimal right medial tibial plateau spurring; and mild medial compartment narrowing, bilaterally.  The assessment was degenerative joint disease of the knees.

In a December 2009 VA outpatient medical report, the Veteran complained of left body pain.  On physical examination, the Veteran had tender points in the knees.  There was no muscle atrophy, the Veteran's deep tendon reflexes were symmetrical, and his pulses were equal, bilaterally.  The Veteran did not have cyanosis, clubbing, or edema.  After x-ray examination, the diagnosis stated that the Veteran's left body pain was "[l]ikely a component of secondary fibromyalgia. . . .  No musculoskeletal or joint defect [consistent with] rheumatic disease such as [rheumatoid arthritis], etc."

In a February 2011 VA spine and joints examination report, the Veteran reported experiencing knee giving way, instability, pain, weakness, stiffness, and incoordination, but denied deformity.  He also reported decreased speed of joint motion, daily effusions, warmth, and swelling.  The Veteran denied experiencing episodes of dislocation or subluxation, but reported experiencing locking episodes several times a year, but less frequently than monthly.  He reported experiencing flare-ups of joint disease approximately twice per week, with each flare-up lasting for hours.  During a flare-up, he reported that his symptoms were severe and decreased his ability to walk.  The Veteran did not have constitutional symptoms of arthritis or incapacitating episodes of arthritis.  He was able to stand for 15 to 30 minutes and able to walk more than a quarter mile, but less than one mile.  The Veteran always used assistive devices to walk, including a cane.

On physical examination, the Veteran's weight bearing joint was affected and his gait was antalgic with poor propulsion.  The Veteran's bilateral knees had diffuse tenderness to light palpation over the joint margin as well as over the quadriceps and anterior tibia.  There were no effusions, warmth, or limitations of range of motion.  There were no bumps consistent with Osgood-Schlatter's disease, mass behind the knees, clicks or snaps, or grinding.  The Veteran had crepitation and subpatellar tenderness, but no instability or meniscus abnormality.  On range of motion testing, the Veteran had bilateral knee flexion to 140 degrees and extension to 0 degrees without objective evidence of pain on active motion.  There was objective evidence of pain following repetitive motion, but no additional limitations after repetitive motion.  The diagnosis was bilateral knee degenerative joint disease that was mild in severity.  The effect on the Veteran's usual occupation was stated as inability to sit or stand for long periods of time, drowsiness from medication, taking a lot of time off work for doctor's appointments, and difficulty performing his job if he was in pain.  The symptoms had no effect on the Veteran's feeding, bathing, dressing, toileting, and grooming; severe effects on chores, shopping, exercise, recreation, and traveling; and prevented sports and driving.

An April 2011 VA outpatient medical report stated that the Veteran's hinged knee braces needed to be replaced as they were badly worn.  The Veteran reported that his knees were painful without any support.

Limitation of motion of knee joints is rated under Diagnostic Code 5260 for flexion, and Diagnostic Code 5261 for extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).  Under Diagnostic Code 5260, flexion that is limited to 60 degrees is noncompensable, flexion that is limited to 45 degrees warrants a 10 percent evaluation, flexion that is limited to 30 degrees warrants a 20 percent evaluation, and flexion that is limited to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, extension that is limited to 5 degrees is noncompensable, extension that is limited to 10 degrees warrants a 10 percent evaluation, extension that is limited to 15 degrees warrants a 20 percent evaluation, extension that is limited to 20 degrees warrants a 30 percent evaluation, and extension that is limited to 30 degrees warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2010).  Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation when it is slight, a 20 percent evaluation when it is moderate, and a 30 percent evaluation when it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

Right Knee

The medical evidence of record shows that the Veteran's right knee disability is manifested by pain, crepitus, and limitation of motion to, at most, 110 degrees of flexion and 0 degrees of extension.  Under Diagnostic Code 5260, a 30 percent evaluation is the highest warranted for limitation of flexion of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Accordingly, a higher evaluation cannot be awarded under Diagnostic Code 5260.

There is no medical evidence of record that the Veteran has had a right knee range of motion on extension of less than 0 degrees at any point during the period on appeal.  Accordingly, a rating in excess of 30 percent is not warranted under Diagnostic Code 5261.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  In addition, separate ratings for limitation of flexion and extension are not warranted, as the record does not show that the Veteran's right knee range of motion has been limited to a compensable degree in extension.  See Id.; see also VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

The Veteran has reported right knee pain on use, a contention which is substantiated by the medical evidence of record.  However, the February 2011 VA joints examination report which provided the Veteran's most recent ranges of motion specifically took pain and repetitive motion into account and stated that the Veteran did not have additional limitations after repetitive motion.  Accordingly, the medical evidence of record does not show that the Veteran experienced pain or other symptoms which caused additional limitations sufficient to warrant a separate evaluation for limitation of right knee extension.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

As for other provisions under the Schedule, the Veteran's right knee has never been ankylosed, there was no malunion or nonunion of the tibia and fibula, and there were no symptoms from the removal or dislocation of semilunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262 (2010); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  Accordingly an evaluation in excess of 30 percent is not warranted under these diagnostic codes.

Furthermore, a separate evaluation for instability of the right knee is not warranted, as the medical evidence of record does not show recurrent subluxation or lateral instability.  While the Veteran had reported experiencing instability on multiple occasions, no instability was found on physical examination in July 2005, April 2006, February 2007, and February 2011.  Accordingly, a separate evaluation for right knee instability is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

After a review of the evidence, the preponderance of the medical evidence of record does not show findings that would warrant a rating in excess of 30 percent for the Veteran's right knee disability under any rating criteria at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart, 21 Vet. App. 505.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for right knee pain inadequate.  The Veteran's right knee disability was evaluated under to 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, and 5261, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's right knee disability is manifested by pain, crepitus, and limitation of motion to, at most, 110 degrees of flexion and 0 degrees of extension.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating for his right knee disability.  A rating in excess of the currently assigned rating is provided for certain manifestations of knee disorders, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 30 percent rating for the Veteran's right knee pain more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, and 5261.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for rating in excess of 30 percent, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.


Left Knee

The medical evidence of record shows that the Veteran's left knee disability is manifested by pain, crepitus, and limitation of motion to, at most, 110 degrees of flexion and 0 degrees of extension.  There is no medical evidence of record that the Veteran has had a left knee range of motion on flexion of less than 110 degrees or extension of less than 0 degrees at any point during the period on appeal.  Accordingly, a rating in excess of 10 percent is not warranted under either Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In addition, a separate rating for limitation of extension is not warranted, as the record does not show that the Veteran's left knee range of motion has been limited to a compensable degree in extension at any point during the period on appeal.  See Id.; see also VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

The Veteran has reported left knee pain on use, a contention which is substantiated by the medical evidence of record.  However, the February 2011 VA joints examination report which provided the Veteran's most recent ranges of motion specifically took pain and repetitive motion into account and stated that the Veteran did not have additional limitations after repetitive motion.  Accordingly, the medical evidence of record does not show that the Veteran experienced pain or other symptoms which caused additional limitations sufficient to warrant an evaluation in excess of 10 percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206 (1995).

As for other provisions under the Schedule, the Veteran's left knee has never been ankylosed, there was no malunion or nonunion of the tibia and fibula, and there were no symptoms from the removal or dislocation of semilunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262; see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  Accordingly an evaluation in excess of 10 percent is not warranted under these diagnostic codes.

Furthermore, a separate evaluation for instability of the left knee is not warranted, as the medical evidence of record does not show recurrent subluxation or lateral instability.  While the Veteran had reported experiencing instability on multiple occasions, no instability was found on physical examination in July 2005, April 2006, February 2007, and February 2011.  Accordingly, a separate evaluation for left knee instability is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

After a review of the evidence, the preponderance of the medical evidence of record does not show findings that would warrant a rating in excess of 10 percent for the Veteran's left knee disability under any rating criteria at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart, 21 Vet. App. 505.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for left knee pain inadequate.  The Veteran's left knee disability was evaluated under to 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, and 5261, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's left knee disability is manifested by pain, crepitus, and limitation of motion to, at most, 110 degrees of flexion and 0 degrees of extension.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating for his left knee disability.  A rating in excess of the currently assigned rating is provided for certain manifestations of knee disorders, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's left knee pain more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, and 5261.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for rating in excess of 10 percent, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.

Ankles

In a December 2004 VA outpatient medical report, the Veteran complained of pain in his ankles.  On observation, the Veteran had tenderness in his ankles, especially on the right.

A December 2004 VA outpatient medical report stated that, on physical examination, the Veteran had full ankle range of motion, bilaterally.  The Veteran scored "3+" out of five on manual muscle testing of the knees, bilaterally.

In a July 2005 VA spine examination report, the Veteran complained of swelling and constant soreness of his ankles.  On physical examination, there was no significant peripheral edema or pitting edema around the ankles.  There was some tenderness to palpation around the anterior talofibular ligaments, bilaterally.  The Veteran had bilateral ankle range of motion to 40 degrees of plantar flexion, 15 degrees of dorsiflexion, 10 degrees of inversion, and 20 degrees of eversion, all without pain.  There was no instability to anterior drawer testing and the Veteran had full muscle testing without deficiencies.  No deformities of the feet were noted.  There was no limitation due to weakness, fatigability, incoordination, or flare-ups.  There were no incapacitating episodes or radiation of pain, and no effects on the Veteran's usual occupation or daily activities.  On x-ray examination, the Veteran's ankles were normal, bilaterally.  The impression was normal left and right ankles.

In a March 2006 VA outpatient medical report, the Veteran complained of increasing right ankle pain with knots or swelling.  On physical examination, the Veteran's right ankle was tender, his gait was antalgic, and his reflexes were normal.  Strength was "ok" in the ankle muscle groups.  A second March 2006 VA outpatient medical report stated that the Veteran had good mobility and his gait was normal.

An April 2006 VA outpatient medical report stated that the Veteran's range of motion was normal in all joints, but with pain.  A February 2007 VA outpatient medical report stated that, on physical examination, the Veteran's right ankle was stable to eversion.  Anterior drawer test was negative and sensation was intact over all nerve distributions.

In a March 2007 VA outpatient medical report, the Veteran complained of right ankle swelling and pain.  On physical examination, the Veteran had right ankle pain, but no swelling.  The assessment was possible cutaneous nerve injury.  A May 2007 VA outpatient medical report stated that the Veteran had full strength and range of motion in the bilateral ankles.

An April 2009 VA outpatient medical report stated that the Veteran had slight edema along the lateral aspect of the right ankle.  The Veteran had full muscle strength in his ankles, but there was pain with dorsiflexion, eversion, plantar flexion, and inversion, bilaterally, greater on the right than the left.  There was pain on palpation on multiple aspects of the right foot.  The assessment was diffuse tendonitis of the right ankle.

A July 2009 VA outpatient medical report stated that, on physical examination, the Veteran had a full range of motion in his lower extremities.  A second July 2009 VA outpatient medical report stated that, on physical examination, the Veteran had "good" ranges of motion and strength in his lower extremities.  In a third July 2009 VA outpatient medical report, the Veteran complained of chronic ankle pain.

A September 2009 VA general examination report stated that, on physical examination, there was slight puffiness over the lateral malleolus of both ankles.  On range of motion testing, the Veteran had ankle dorsiflexion to 10 degrees and plantar flexion to 35 degrees, bilaterally.  There was no atrophy of the calf muscles.  After radiographic examination, the impression was moderate Achilles spurring, bilaterally, and medial narrowing of the right ankle mortise, without other definitive abnormalities.  The assessment was degenerative joint disease of the ankles.

An April 2010 VA outpatient medical report stated that on physical examination, the Veteran had mild stress pain in the mid foot but not at the metatarsophalangeal joints, the toes, or the ankles.  The assessment was right foot pain which was characterized as "prob[ably] mild, stress related pain."  An April 2010 VA radiographic report dated the same day stated that on views of the Veteran's right foot, there was no acute fracture, subluxation, or dislocation.  The impression was no acute radiographic abnormality, though there was a calcaneal enthesophyte.

In a second April 2010 VA outpatient medical report, dated the following day, the Veteran reported that he had injured his right ankle following his previous visit to the VA medical center.  On physical examination of the Veteran's right ankle, there was no erythema, but there was swelling.  There was tenderness to palpation which was most pronounced over the medial aspect of the ankle.  The Veteran had a full range of motion with pain.  On radiographic examination of the Veteran's right ankle, there was no fracture lines or dislocation.  There was minimal soft tissue swelling over the lateral malleolus.  There was also enthesophytosis of the Achilles' tendon.

A July 2010 VA outpatient medical report gave an assessment of right foot pain which was characterized as "prob[ably] mild, stress related pain."

In a February 2011 VA spine and joints examination report, the Veteran reported experiencing ankle instability, pain, weakness, stiffness, and incoordination, and left ankle giving way, but denied deformity.  He also reported decreased speed of joint motion, daily effusions, and swelling.  The Veteran denied experiencing episodes of dislocation, subluxation, or locking.  He reported experiencing flare-ups of joint disease approximately every ten to fifteen minutes, with each flare-up lasting for minutes to hours.  During a flare-up, he reported that his symptoms were severe and decreased his activity.  The Veteran did not have constitutional symptoms of arthritis or incapacitating episodes of arthritis.  He was able to stand for 15 to 30 minutes and able to walk more than a quarter mile, but less than one mile.  The Veteran always used assistive devices to walk, including a cane.

On physical examination, the Veteran's weight bearing joint was affected and his gait was antalgic with poor propulsion.  The Veteran's left ankle had slight effusion at the lateral malleolus and increased warmth.  There was tenderness to palpation over the anterior lateral/medial malleous and anterior tibia, as well as pain with movement in all planes.  The Veteran's right ankle did not have increased warmth or effusion.  However, there was severe tenderness to palpation over all joint margins but especially over the anterior medial malleolus and anterior tibia.  On range of motion testing, the Veteran had bilateral ankle dorsiflexion to 15 degrees, left plantar flexion to 40 degrees, and right plantar flexion to 45 degrees.  There was objective evidence of pain on active motion, bilaterally, as well as objective evidence of pain following repetitive motion, but no additional limitations after repetitive motion.  There was no ankle ankylosis.  The diagnosis was bilateral ankle degenerative joint disease that was mild in severity, and bilateral ankle strain, greater on the left than the right.  The effect on the Veteran's usual occupation was stated as decreased concentration, pain, and decreased ability to stand.  The symptoms had no effect on the Veteran's feeding, bathing, dressing, toileting, grooming, and driving; mild effects on sports; moderate effects on chores, shopping, exercise, and traveling, and severe effects on recreation.

Left Ankle

The Schedule provides that assignment of a 10 percent rating for limitation of motion of the ankle is warranted for moderate limitation of motion.  A 20 percent evaluation is warranted for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  As set forth at 38 C.F.R. § 4.71, Plate II (2010), the normal range of dorsiflexion of the ankle is to 20 degrees, and normal plantar flexion is to 45 degrees.

The medical evidence of record shows that the Veteran's left ankle disability is manifested by pain, effusion, warmth, and limitation of motion to, at most, 35 degrees of plantar flexion, 10 degrees of dorsiflexion, 10 degrees of inversion, and 20 degrees of eversion.  Under Diagnostic Code 5271, a 20 percent evaluation is the highest warranted for limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Accordingly, a higher evaluation for the Veteran's service-connected left ankle disability cannot be awarded under that diagnostic code.

The Board has considered rating the Veteran's service-connected left ankle disability under all appropriate diagnostic codes.  However, the only Diagnostic Code which provides an evaluation in excess of 20 percent for an ankle disability is Diagnostic Code 5270.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2010).  In addition, Diagnostic Code 5270 is for ankylosis of the ankle and there is no medical evidence of record that the Veteran's left ankle has ever been ankylosed.  Accordingly an evaluation in excess of 20 percent is not warranted for the Veteran's left ankle disability.

After a review of the evidence, the preponderance of the medical evidence of record does not show findings that would warrant a rating in excess of 20 percent for the Veteran's left ankle disability under any rating criteria at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110; see also Hart, 21 Vet. App. 505.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for his left ankle disability inadequate.  The Veteran's left ankle disability was evaluated under to 38 C.F.R. § 4.71a, Diagnostic Code 5271, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's left ankle disability is manifested by pain, effusion, warmth, and limitation of motion to, at most, 35 degrees of plantar flexion, 10 degrees of dorsiflexion, 10 degrees of inversion, and 20 degrees of eversion.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating for his left ankle disability.  A rating in excess of the currently assigned rating is provided for certain manifestations of ankle disorders, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 20 percent rating for the Veteran's left ankle disability more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Code 5271.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for rating in excess of 20 percent, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.

Right Ankle

The medical evidence of record shows that the Veteran's right ankle disability is manifested by pain and limitation of motion to, at most, 35 degrees of plantar flexion, 10 degrees of dorsiflexion, 10 degrees of inversion, and 20 degrees of eversion.  Such findings show that the Veteran has never had less than 50 percent of normal dorsiflexion or 75 percent of normal plantar flexion.  In addition, the findings in the February 2011 VA joints examination report specifically characterized the Veteran's right ankle disability as being "mild" in severity.  This characterization is consistent with that made in VA outpatient medical reports dated in April 2010 and July 2010, which also described the Veteran's right foot pain as "mild."  Accordingly, the Board finds that the Veteran's right ankle limitation of motion is best characterized as mild in severity for the entire period on appeal.  As such, a compensable evaluation for the period prior to September 8, 2009, and an evaluation in excess of 10 percent for the period on and after September 8, 2009, are not warranted under Diagnostic Code 5271.  38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5271.

The Veteran has reported right ankle pain on use, a contention which is substantiated by the medical evidence of record.  However, the February 2011 VA joints examination report which provided the Veteran's most recent ranges of motion specifically took pain and repetitive motion into account and stated that the Veteran did not have additional limitations after repetitive motion.  Accordingly, the medical evidence of record does not show that the Veteran experienced pain or other symptoms which caused additional limitations sufficient to warrant a compensable evaluation for the period prior to September 8, 2009, and an evaluation in excess of 10 percent for the period on and after September 8, 2009.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206 (1995).

The Board has considered rating the Veteran's service-connected right ankle disability under all appropriate diagnostic codes.  However, the medical evidence of record does not show ankylosis of any part of the right foot, malunion of the os calcis or astragalus, or astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2010).  As such, a compensable evaluation for the period prior to September 8, 2009, and an evaluation in excess of 10 percent for the period on and after September 8, 2009 are not warranted under these diagnostic codes.

After a review of the evidence, the preponderance of the medical evidence of record does not show findings that would warrant a compensable evaluation for the period prior to September 8, 2009, and an evaluation in excess of 10 percent for the period on and after September 8, 2009.  38 U.S.C.A. § 5110; see also Hart, 21 Vet. App. 505.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities ratings for his right ankle disability inadequate.  The Veteran's right ankle disability was evaluated under to 38 C.F.R. § 4.71a, Diagnostic Code 5271, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's right ankle disability is manifested by pain and limitation of motion to, at most, 35 degrees of plantar flexion, 10 degrees of dorsiflexion, 10 degrees of inversion, and 20 degrees of eversion.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating for his right ankle disability.  Ratings in excess of the currently assigned ratings are provided for certain manifestations of ankle disorders, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for the currently assigned ratings for the Veteran's right ankle disability more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Code 5271.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for a compensable evaluation for the period prior to September 8, 2009, and an evaluation in excess of 10 percent for the period on and after September 8, 2009, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.


ORDER

An evaluation in excess of 40 percent for service-connected low back strain with degenerative disc disease is denied.

A separate disability evaluation for left leg neurologic manifestations of the Veteran's service-connected low back strain with degenerative disc disease is granted for the entire period on appeal, subject to the laws and regulations governing the payment of monetary benefits.

A separate disability evaluation for right leg neurologic manifestations of the Veteran's service-connected low back strain with degenerative disc disease is granted for the entire period on appeal, subject to the laws and regulations governing the payment of monetary benefits.

An evaluation in excess of 30 percent for service-connected right knee pain is denied.

An evaluation in excess of 10 percent for service-connected left knee pain is denied.

A compensable evaluation for right ankle pain, for the period prior to September 8, 2009, is denied.

An evaluation in excess of 10 percent for right ankle pain, for the period on and after September 8, 2009, is denied.




	(CONTINUED ON NEXT PAGE)

REMAND

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Based on the decision above, separate evaluations have been granted for neurological manifestations of the Veteran's service-connected low back disorder.  This represents a material change to the facts relating to the issue of entitlement to TDIU.  See 38 C.F.R. § 19.31 (2009); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Accordingly, remand is required for RO consideration of the issue of entitlement to TDIU.

After any other development deemed necessary, the RO must readjudicate the issue of TDIU, taking into consideration the neurological manifestations of the Veteran's service-connected low back disorder.  If the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


